Citation Nr: 1001896	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-21 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan

THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, [redacted], and [redacted]

ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision by which the RO, inter 
alia, denied entitlement to TDIU.  

In June 2009, the Veteran testified at a hearing before the 
undersigned, which was held at the RO.  A transcript of the 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.

Please note that the Veteran's representative submitted a 
June 2009 statement that the Veteran had relocated to 
Natchitoches, Louisiana. 


REMAND

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).

The Veteran is in receipt of service connection for type II 
diabetes mellitus, peripheral neuropathy of each of the upper 
and lower extremities, and diabetic retinopathy.  His 
diabetes mellitus, right lower extremity peripheral 
neuropathy, and left lower extremity peripheral neuropathy 
are each rated 20 percent disabling.  His right upper 
extremity peripheral neuropathy and left upper extremity 
peripheral neuropathy are each rated 10 percent disabling.  
Diabetic retinopathy is rated zero percent disabling.  His 
combined disability rating is 60 percent.  38 C.F.R. § 4.25 
(2009).  He is also in receipt of special monthly 
compensation on account of loss of use of a creative organ.  
As the diabetes mellitus, the peripheral neuropathy, and the 
diabetic retinopathy all result from common etiology (the 
diabetes mellitus), all of his service-connected disabilities 
are considered one disability under 38 C.F.R. § 4.16(a)(2).  
Thus, he meets the minimum schedular requirements for a TDIU 
as he has one disability rating of 60 percent.  Id.

The evidence is equivocal, however, as to whether the 
Veteran's service-connected disabilities preclude employment.  
A February 2006 VA examination report noted that the Veteran 
reported that he was diagnosed with diabetes mellitus in 
1995.  Other documents of record show that the Veteran 
retired from Ford Motor Company in 1995 after 30 years of 
employment as an assembler/ inspector.  There are two VA-Form 
21-4192 documents, one of which notes the reason for 
retirement as diabetes and visionary problems but it is not 
clear which form is actually from Ford Motor Company.  The 
Veteran has stated that he has not worked since 1995 and that 
he cannot get a job because he cannot stand and would not 
pass any physical examinations.  

The Veteran was evaluated in July 2007 for his diabetes 
mellitus and it was noted that the Veteran could not perform 
heavy manual labor but could work in a sedentary position.  
The Veteran contends that his service-connected disabilities 
have worsened since last evaluated.  He and his friends and 
family submitted testimony that he was not able to stand 
because of his diabetes mellitus and submitted the proper 
release forms for VA to obtain private treatment records for 
his feet and legs dated since 1999.  

Given that the evidence of record shows that his service-
connected disabilities might be a cause for unemployability 
and there are outstanding treatment records, additional 
development is necessary before this claim can be decided.  
While the July 2007 VA examiner noted that the Veteran could 
perform sedentary employment, the Veteran's employment 
history for 30 years involved manual labor as an assembler/ 
inspector.  The examiner should consider whether given his 
employment background, the Veteran could obtain substantially 
gainful employment at this point with the impairment 
associated with his service-connected disabilities.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995) (VA may not reject a 
claim for a TDIU without producing evidence, as distinguished 
from mere conjecture, that the veteran can perform work that 
would produce sufficient income to be other than marginal).  

In addition to the foregoing, as noted, the Veteran has 
indicated that there are outstanding pertinent medical 
records that have not been associated with the claims file.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain from the Veteran names and 
addresses of medical treatment providers 
as well as dates of treatment and make 
reasonable efforts to associate the 
identified records with the claims file.  
The Veteran should sign release forms 
where necessary.

2.  Request any records identified by the 
Veteran including the treatment records 
the Veteran has already signed the proper 
release forms for, specifically the 
following:

Dr. Stewart Kirschenbaum, 8305 Grand 
River, Detroit, Michigan (313) 894-5100 
for treatment for the feet from 2004 to 
present.

Emanuel Obianwu, 14551 Southfield Road, 
Allen Park, Michigan, 48101 (313) 383-
2030 for treatment for the legs from 1999 
to present.

All efforts to obtain these and any other 
identified records should be documented.  
If the attempts to obtain any records are 
unsuccessful, the Veteran should be so 
notified and provided with a reasonable 
opportunity to respond.

3.  Schedule a VA medical examination 
(note: the Veteran has relocated to 115 
Morgan Lane, Natchitoches, Louisiana, 
71457) to determine whether the Veteran's 
service-connected disabilities, in and of 
themselves, preclude substantially 
gainful employment.  The examiner should 
review pertinent documents in the claims 
file in conjunction with the examination 
and provide a rationale for all opinions 
and conclusions.  The examination report 
should indicate whether the claims file 
was reviewed. 

4.  Undertake any other development 
deemed necessary and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  The 
Veteran and his representative should be 
given an opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________ 
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

